


Exhibit 10.3

 

Execution Version

 

SECOND LIEN FORBEARANCE AGREEMENT

 

THIS SECOND LIEN FORBEARANCE AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made as of
February 13, 2008 and entered into by and among Prospect Medical Holdings, Inc.
(“Holdings”) and Prospect Medical Group, Inc. (“Prospect” and, collectively with
Holdings, the “Borrowers” and each, individually, a “Borrower”), Bank of
America, N.A., as Administrative Agent (in such capacity, the “Second Lien
Administrative Agent”), and the lenders party hereto (collectively, the “Second
Lien Lenders”).

 

RECITALS

 

WHEREAS, the Borrowers, the Second Lien Lenders and the Second Lien
Administrative Agent have entered into that certain Second Lien Credit Agreement
dated as of August 8, 2007 (as amended, restated, supplemented or otherwise
modified, the “Second Lien Credit Agreement”), pursuant to which the Second Lien
Lenders have agreed to make the Term Loan (such term, together with each other
capitalized term used in this Agreement but not defined in this Agreement, shall
be defined in accordance with the Second Lien Credit Agreement) and other
extensions of credit, all upon the terms and conditions set forth in the Second
Lien Credit Agreement;

 

WHEREAS, the Second Lien Administrative Agent, inter alia, is a party to the
Intercreditor Agreement;

 

WHEREAS, as of the date hereof, certain Defaults and Events of Default exist
under the Second Lien Credit Agreement and, as a result of such Defaults and
Events of Default, the Second Lien Lenders and the Second Lien Administrative
Agent have the right, among other things and subject to the terms and conditions
of the Intercreditor Agreement, to exercise any and all remedies available to
the Second Lien Lenders under the Second Lien Credit Agreement;

 

WHEREAS, the Borrowers have requested that the Second Lien Lenders and the
Second Lien Administrative Agent forbear from exercising such rights for a
limited period of time; and

 

WHEREAS, the Second Lien Lenders and the Second Lien Administrative Agent are
willing to forbear from exercising such rights for a limited period of time on
the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

ARTICLE I

 

FORBEARANCE

 

Section 1.1.                                   Outstanding Indebtedness.  Each
Borrower acknowledges and confirms (a) that Exhibit A hereto sets forth, as of
the date hereof, the aggregate principal amount of the outstanding Term Loans,
and (b) that such amount is not subject to any defense, counterclaim, recoupment
or offset of any kind.

 

--------------------------------------------------------------------------------


 

Section 1.2.                                   Existing Defaults.  Each Borrower
acknowledges that the Borrowers have failed to comply with the provisions of the
Second Lien Credit Agreement as set forth under the heading “January 28th Events
of Defaults” on Exhibit B hereto (collectively, the “January 28 Events of
Default”).  Each Borrower further acknowledges (and has so advised the Second
Lien Administrative Agent) that it anticipates that it may fail during the
Forbearance Period (as defined herein) to comply with the provisions of the
Second Lien Credit Agreement as set forth under the heading “Anticipated Events
of Default” on Exhibit B hereto (collectively, the “Anticipated Events of
Default” and together with the January 28 Events of Default, the “Existing
Events of Default”).

 

Section 1.3.                                   Continuing Defaults.  With
respect to each of the Existing Events of Default, each Borrower acknowledges
that (a) such Existing Event of Default is continuing and has not been waived by
virtue of any previous actions (or failure to act) by the Second Lien
Administrative Agent or the Second Lien Lenders through any course of conduct or
course of dealing or otherwise, (b) as a result of the existence of such
Existing Event of Default, the Second Lien Lenders and the Second Lien
Administrative Agent, pursuant to Section 8.02 of the Second Lien Credit
Agreement and the other Loan Documents and subject to the Intercreditor
Agreement, have the right to, among other things, accelerate the maturity of the
Term Loan and all of the other Obligations.

 

Section 1.4.            Forbearance and Forbearance Period.

 

(a)                                  The Second Lien Lenders and the Second Lien
Administrative Agent, by executing this Agreement and upon the satisfaction of
the conditions set forth in Article II hereof, hereby agree to forbear from
exercising their rights and remedies that exist by virtue of the Existing Events
of Default for the period from January 28, 2008 through and including March 31,
2008 (the “Forbearance Period”) subject to the continuing satisfaction during
the Forbearance Period of each of the following conditions:

 

(i)                                     after giving effect to the terms of this
Agreement, other than the Existing Events of Default, no other Default or Event
of Default shall exist under the Second Lien Credit Agreement or any Loan
Document;

 

(ii)                                  during the Forbearance Period, other than
the Existing Events of Default, no other Default or Event of Default shall occur
or arise under the Second Lien Credit Agreement or any Loan Document and no
default or event of default shall occur or arise under this Agreement;

 

(iii)                               neither the First Lien Administrative Agent
nor the First Lien Lenders shall exercise or seek to exercise any of their
respective rights or remedies under the First Lien Loan Documents or take or
seek to take any action that violates or is inconsistent with the terms of the
Intercreditor Agreement or is inconsistent with the terms of the forbearance
agreement described in Section 3.1(c) hereof;

 

2

--------------------------------------------------------------------------------


 

(iv)                              the first lien forbearance agreement as
described in Section 3.1(c) hereof shall not have expired by its terms and the
“Forbearance Period” set forth therein shall not have terminated; and

 

(v)                                 the Borrowers shall be in compliance with
their obligations under the Fee Letter (as defined in Section 3.1(d) hereof).

 

(b)                                 Unless the Forbearance Period has been
previously terminated in accordance with the terms hereof, so long as the Second
Lien Lenders and the Second Lien Administrative Agent shall have received the
Required Reporting Package (as defined below) as soon as available and in any
event no later than March 31, 2008, the Forbearance Period shall be
automatically extended until April 10, 2008 (such date, the “Extended
Forbearance Period Termination Date”).

 

“Required Reporting Package” shall mean the following, in each case in form and
substance satisfactory to the Second Lien Lenders and the Second Lien
Administrative Agent:

 

(i)                                     a final draft of Holdings’ and its
Subsidiaries audited financial statements for the fiscal year ended
September 30, 2007 all prepared in accordance with Section 6.01(a) of the Second
Lien Credit Agreement, which such draft audited financial statements will only
require the delivery of a mutually acceptable waiver and amendment from the
First Lien Lenders and the Second Lien Lenders with respect to the Existing
Events of Default in order for the audit to be finalized and accompanied by an
unqualified opinion of Holdings’ auditor;

 

(ii)                                  unaudited copies of Holdings’ and its
Subsidiaries quarterly financial statements for the fiscal quarter ended
December 31, 2007, all prepared in accordance with Section 6.01(b) of the First
Lien Credit Agreement;

 

(iii)          updated copies of all financial information previously provided
under Sections 6.01(b) and 6.01(c) of the Second Lien Credit Agreement (in each
case, together with the related Compliance Certificate referred to in
Section 6.02(b) of the Second Lien Credit Agreement), in each case revised to
give effect to the restatement of the financial statements of Holdings and its
Subsidiaries relating to the 2007 fiscal year;

 

(iv)                              updated copies of the historical monthly
financial statements for Holdings and its Subsidiaries for the period of
October 2006 through the closing date of the Second Lien Credit Agreement;

 

(v)                                 Compliance Certificates to be delivered in
connection with each set of financial statements referenced in
Section 1.4(b)(i) and Section 1.4(b)(ii) above;

 

(vi)                              revised financial projections for fiscal year
2008 and fiscal year 2009, including (i) a financial (cash flow) budget (i.e., a
schedule of anticipated revenue and expenditures) prepared on a monthly basis
for fiscal year 2008 prepared in accordance with Section 6.01(d) of the Second
Lien Credit Agreement, (ii) a

 

3

--------------------------------------------------------------------------------


 

financial (cash flow) budget (i.e., a schedule of anticipated revenue and
expenditures) prepared on a quarterly basis for fiscal year 2009 prepared in
accordance with Section 6.01(d) of the Second Lien Credit Agreement, (iii) a
projected EBITDA run rate for fiscal year 2008 and fiscal year 2009 and (iv) a
written assessment by management of the run-rate revenue and run-rate EBITDA by
business line, which assessment bridges to the financial information in respect
of the period ended March 31, 2007, which such financial information was
provided to the Second Lien Lenders prior to closing of, and upon which the
Second Lien Lenders relied in entering into the Second Lien Credit Agreement;
and

 

(vii)                           a monthly report that shows projected versus
actual comparison of the items listed on the cash flow budget for 2008.

 

(c)                                  Each Borrower acknowledges and agrees that,
upon the failure of any Borrower to satisfy any of the foregoing conditions at
any time during the Forbearance Period, the Forbearance Period shall
automatically terminate, and each such failure shall immediately constitute an
Event of Default under the Second Lien Credit Agreement.  The Second Lien
Administrative Agent agrees to provide the Borrowers promptly with notice of the
termination of the Forbearance Period; provided, however, that the failure to
give such notice shall not affect the automatic termination of the Forbearance
Period or its immediate constitution of an Event of Default, and the Borrowers
hereby waive any such notice.  Upon termination of the Forbearance Period, the
Second Lien Administrative Agent and the Second Lien Lenders, subject to the
Intercreditor Agreement, shall be permitted to exercise any and all rights and
remedies that exist with respect to the Existing Events of Default.

 

ARTICLE II

 

OTHER AGREEMENTS

 

Section 2.1.                                   Default Interest  During the
Forbearance Period, all outstanding Obligations under the Second Lien Credit
Agreement shall bear interest at the Default Rate.

 

Section 2.2.                                   Intercreditor Agreement.  The
Second Lien Administrative Agent and the Second Lien Lenders acknowledge and
agree that (i) they consent to the first lien forbearance agreement described in
Section 3.1(c) hereof and the terms and conditions thereof; (ii) in accordance
with the terms and conditions of this Agreement, that, during the Forbearance
Period, the Second Lien Administrative Agent shall be prohibited from issuing to
the First Lien Administrative Agent the notice contemplated in the definition of
“Second Lien Enforcement Date” set forth in the Intercreditor Agreement;
(iii) the effectiveness of neither the first lien forbearance agreement
described in Section 3.1(c) hereof nor of this Agreement shall constitute, or be
deemed to constitute, the commencement of a “Standstill Period” as such term is
defined in Section 3.01(a)(i)(A) of the Intercreditor Agreement; (iv) the first
lien forbearance agreement described in Section 3.1(c) of hereof constitutes a
“delay in or refrain from exercising . . . right[s] or remed[ies] against [the]
Borrowers” by the First Lien Administrative Agent and the First Lien Lenders
within the meaning of Section 7.03(b)(v) of the Intercreditor Agreement; (v) 
the

 

4

--------------------------------------------------------------------------------


 

Intercreditor Agreement remains in full force and effect (including to the
extent that it is modified by clause (ii) hereof); and (vi) the First Lien
Administrative Agent and the First Lien Lenders are third-party beneficiaries of
the Second Lien Administrative Agent and the Second Lien Lenders’ obligations
under this Section 2.2.

 

Section 2.3.                                   Consultant Matters.  Further to
their obligations under Sections 6.10 and 10.04 of the Second Lien Credit
Agreement, the Borrowers and their Subsidiaries (a) acknowledge and consent to
the retention of a third-party consultant or consultants hired on behalf of the
Second Lien Lenders (the “Consultant”), (b) acknowledge and agree that they will
be responsible for the payment of all fees and expenses of such Consultant,
(c) agree to fully cooperate with such Consultant and allow such Consultant to:
visit and inspect any of the properties of the Borrowers and their Subsidiaries;
examine corporate, financial and operating records of the Borrowers and their
Subsidiaries; make copies thereof or abstracts therefrom; and discuss the
affairs, finances and accounts of the Borrowers and their Subsidiaries with
their respective directors, officers, and independent public accountants, and
(d) shall, beginning on February 13, 2008 and on a bi-weekly basis thereafter,
provide to the Consultant (to be forwarded to the Second Lien Administrative
Agent and the Second Lien Lenders) on a rolling basis a thirteen-week financial
(cash-flow) budget (i.e., schedule of anticipated revenue and expenditures) and
shall, when they update such budget, also provide to the Consultant (to be
forwarded to the Second Lien Administrative Agent and the Second Lien Lenders) a
schedule that shows a projected versus actual comparison of the items set forth
in the budget over the course of (i) the preceding two weeks; and (ii) the
period beginning on February 18, 2008.

 

Section 2.4.                                   Modification of Maturity Date. 
In the event that the Borrowers, the First Lien Lenders and the Second Lien
Lenders do not reach a mutually acceptable waiver and amendment with respect to
the Existing Events of Default by the expiration or termination of the
Forbearance Period (as such may be extended in accordance with the terms and
conditions hereof to the Extended Forbearance Period Termination Date or as such
Extended Forbearance Period Termination Date may be extended by the Required
Lenders under each of the First Lien Credit Agreement and the Second Lien Credit
Agreement), the Maturity Date under the Second Lien Credit Agreement shall be
June 30, 2008.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS

 

Section 3.1.                                   Conditions Precedent.  This
Agreement shall become effective as of the date first written above upon the
satisfaction of each of the following conditions:

 

(a)                                  the Second Lien Administrative Agent shall
have received duly executed counterparts of this Agreement from each of the
Borrowers, the Guarantors and the Second Lien Lenders;

 

(b)                                 the Borrowers shall have paid all
professional fees and expenses of the Second Lien Administrative Agent and the
Second Lien Lenders in connection with this

 

5

--------------------------------------------------------------------------------


 

Agreement, the Loan Documents and the transactions contemplated hereby
(including all fees and expenses of Winston & Strawn LLP in its capacity as
counsel to the Second Lien Administrative Agent and the Arranger); pursuant to
wire transfer instructions to be provided by the First Lien Administrative
Agent.

 

(c)                                  the First Lien Administrative Agent and the
First Lien Lenders shall have entered into a forbearance agreement with the
Borrowers;

 

(d)                                 that certain fee letter among the Borrowers,
Banc of America Securities, LLC and Bank of America, N.A. dated January 28, 2008
(the “Fee Letter”) shall have been executed and delivered by the Borrowers and
the Borrowers shall be in compliance with their obligations thereunder as of the
date thereof; and

 

(e)                                  the Borrowers shall have paid a forbearance
fee (the “Forbearance Fee”) in an amount equal to 50 basis points times the
aggregate outstanding principal amount of the Term Loan as of the effective date
of this Agreement).

 

(f)                                    In furtherance of the Borrowers’
obligations under Section 10.04(a) of the Second Lien Credit Agreement, the
Borrowers shall have paid, to Winston & Strawn LLP, counsel to the Second Lien
Administrative Agent, $75,000.00 in immediately available funds (pursuant to
wire transfer instructions to be provided by the Second Lien Administrative
Agent) as payment for future services to be provided by Winston & Strawn LLP to
the Second Lien Administrative Agent in connection with the Loans, this
Agreement, the Second Lien Credit Agreement and the other Loan Documents.

 

(g)                                 In furtherance of the Borrowers’ obligations
under Section 10.04(a) of the Second Lien Credit Agreement, the Borrowers shall
have paid, to the Consultant $40,000 in immediately available funds (pursuant to
wire transfer instructions to be provided by the Second Lien Administrative
Agent) as payment for future services to be provided by the Consultant to the
Second Lien Administrative Agent in connection with the Loans, this Agreement,
the Second Lien Credit Agreement and the other Loan Documents.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1.                                   Representations and Warranties. 
Each Loan Party hereby represents and warrants to the Second Lien Administrative
Agent and the Second Lien Lenders that (a) each Loan Party has the legal power
and authority to execute and deliver this Agreement; (b) the officers of each
Loan Party executing this Agreement have been duly authorized to execute and
deliver the same and bind each Loan Party with respect to the provisions hereof;
(c) the execution and delivery hereof by each Loan Party and the performance and
observance by each Loan Party of the provisions hereof do not violate or
conflict with any organizational document of any Loan Party or any law
applicable to any Loan Party or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against any Loan Party; (d) except with respect to the
Existing Events of Default, no Default or Event of Default exists under the
Second Lien Credit Agreement, nor will any occur

 

6

--------------------------------------------------------------------------------


 

immediately after the execution and delivery of this Agreement or by the
performance or observance of any provision hereof; (e) no Loan Party is aware of
any claim or offset against, or defense or counterclaim to, any Loan Party’s
obligations or liabilities under the Second Lien Credit Agreement or any other
Loan Document; (f) this Agreement and each document executed by each Loan Party
in connection herewith (including, without limitation, the Fee Letter)
constitute valid and binding obligations of the applicable Loan Party in every
respect, enforceable in accordance with their terms; and (g) no Loan Party has
received a notice of default of any kind from any material account debtor or any
counterparty to a Material Contract and no material account debtor or
counterparty to a Material Contract has asserted any right of set-off, deduction
or counterclaim with respect to any account or such Material Contract,
respectively.

 

Section 4.2.                                   Release.  Each Loan Party hereby
waives and releases the Second Lien Administrative Agent and the Second Lien
Lenders and their respective directors, officers, employees, agents, attorneys,
affiliates and subsidiaries (each a “Releasee”) from any and all claims,
offsets, defenses and counterclaims, known and unknown, that any Loan Party may
have as of the date of this Agreement based upon, relating to, or arising out of
the Obligations and related transactions in any way.  Each Loan Party intends
the foregoing release to cover, encompass, release and extinguish, among other
things, all claims and matters that might otherwise be reserved by California
Civil Code Section 1542, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the foregoing, this Section 4.2 shall not constitute a release
of the obligations of the Second Lien Administrative Agent or any Second Lien
Lender under the Loan Documents, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

 

Section 4.3.                                   Covenant Not to Sue.  Each Loan
Party, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any claim released, remised and discharged by such Loan Party pursuant to
Section 4.2 above.  If any Loan Party or any of its successors, assigns or other
legal representations violates the foregoing covenant, such Loan Party, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

Section 4.4.                                   Loan Documents Unaffected. 
Except as otherwise specifically provided herein, all provisions of the Second
Lien Credit Agreement (including without limitation, Section 10.07 thereof) and
the other Loan Documents (including, without limitation, the Intercreditor
Agreement) shall remain in full force and effect and be unaffected hereby.  The
parties hereto acknowledge and agree that this Agreement constitutes a “Loan
Document” under the terms of the Second Lien Credit Agreement.

 

7

--------------------------------------------------------------------------------

 


SECTION 4.5.                                   GUARANTOR ACKNOWLEDGEMENT.  EACH
GUARANTOR, BY SIGNING THIS AGREEMENT:


 


(A)           CONSENTS AND AGREES TO AND ACKNOWLEDGES THE TERMS OF THIS
AGREEMENT;


 


(B)           ACKNOWLEDGES AND AGREES THAT ALL OF THE LOAN DOCUMENTS TO WHICH
SUCH GUARANTOR IS A PARTY OR OTHERWISE BOUND SHALL CONTINUE IN FULL FORCE AND
EFFECT AND THAT ALL OF SUCH GUARANTOR’S OBLIGATIONS THEREUNDER SHALL BE VALID
AND ENFORCEABLE AND SHALL NOT BE IMPAIRED OR LIMITED BY THE EXECUTION OR
EFFECTIVENESS OF THIS AGREEMENT;


 


(C)           REPRESENTS AND WARRANTS TO THE SECOND LIEN ADMINISTRATIVE AGENT
AND THE SECOND LIEN LENDERS THAT ALL REPRESENTATIONS AND WARRANTIES MADE BY SUCH
GUARANTOR AND CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS A PARTY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES THAT ARE UNTRUE OR OTHERWISE INACCURATE SOLELY
AND DIRECTLY AS A RESULT OF THE EXISTING EVENTS OF DEFAULT) ON AND AS OF THE
DATE OF THIS AGREEMENT TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT THAT ANY THEREOF EXPRESSLY RELATE TO AN EARLIER DATE; AND


 


(D)           ACKNOWLEDGES AND AGREES THAT (I) NOTWITHSTANDING THE CONDITIONS TO
EFFECTIVENESS SET FORTH IN THIS AGREEMENT, SUCH GUARANTOR IS NOT REQUIRED BY THE
TERMS OF THE SECOND LIEN CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY TO CONSENT TO THE TERMS OF THIS AGREEMENT AND
(II) NOTHING IN THE SECOND LIEN CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE DEEMED TO REQUIRE THE CONSENT OF SUCH GUARANTOR TO ANY
FUTURE AMENDMENTS OR MODIFICATIONS TO THE SECOND LIEN CREDIT AGREEMENT.


 


SECTION 4.6.                                   NO OTHER PROMISES OR
INDUCEMENTS.  THERE ARE NO PROMISES OR INDUCEMENTS THAT HAVE BEEN MADE TO ANY
PARTY HERETO TO CAUSE SUCH PARTY TO ENTER INTO THIS AGREEMENT OTHER THAN THOSE
THAT ARE SET FORTH IN THIS AGREEMENT.  THIS AGREEMENT HAS BEEN ENTERED INTO BY
EACH BORROWER AND EACH GUARANTOR FREELY, VOLUNTARILY, WITH FULL KNOWLEDGE, AND
WITHOUT DURESS, AND, IN EXECUTING THIS AGREEMENT, NEITHER ANY BORROWER NOR ANY
GUARANTOR IS RELYING ON ANY OTHER REPRESENTATIONS, EITHER WRITTEN OR ORAL,
EXPRESS OR IMPLIED, MADE TO ANY BORROWER OR ANY GUARANTOR BY THE SECOND LIEN
ADMINISTRATIVE AGENT.  EACH BORROWER AND EACH GUARANTOR AGREES THAT THE
CONSIDERATION RECEIVED BY THE BORROWERS UNDER THIS AGREEMENT HAS BEEN ACTUAL AND
ADEQUATE.


 


SECTION 4.7.                                   NO COURSE OF DEALING.  EACH LOAN
PARTY ACKNOWLEDGES AND AGREES THAT, (A) THIS AGREEMENT IS NOT INTENDED TO, NOR
SHALL IT, ESTABLISH ANY COURSE OF DEALING BETWEEN THE LOAN PARTIES, THE SECOND
LIEN ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS THAT IS INCONSISTENT WITH
THE EXPRESS TERMS OF THE SECOND LIEN CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (B) NOTWITHSTANDING ANY COURSE OF DEALING BETWEEN THE LOAN PARTIES,
THE SECOND LIEN ADMINISTRATIVE AGENT AND THE SECOND LIEN LENDERS PRIOR TO THE
DATE HEREOF, EXCEPT AS SET FORTH HEREIN, THE SECOND LIEN LENDERS SHALL NOT BE
OBLIGATED TO MAKE ANY LOAN, EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE SECOND LIEN CREDIT AGREEMENT, AND (C) EXCEPT WITH
RESPECT TO THE LIMITED FORBEARANCE GRANTED HEREIN SPECIFICALLY RELATING TO THE
EXISTING EVENTS OF DEFAULT AND AS SET FORTH IN THE INTERCREDITOR AGREEMENT,
NEITHER THE SECOND

 

8

--------------------------------------------------------------------------------


 


LIEN ADMINISTRATIVE AGENT NOR ANY SECOND LIEN LENDER SHALL BE UNDER ANY
OBLIGATION TO FORBEAR FROM EXERCISING ANY OF ITS RIGHTS OR REMEDIES UPON THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.  NOTHING HEREIN MODIFIES THE
AGREEMENTS AMONG THE SECOND LIEN ADMINISTRATIVE AGENT AND THE SECOND LIEN
LENDERS WITH RESPECT TO THE EXERCISE OF THEIR RESPECTIVE RIGHTS AND REMEDIES
UNDER THE TERMS OF THE SECOND LIEN CREDIT AGREEMENT.


 


SECTION 4.8.                                   NO WAIVER.  EACH LOAN PARTY
ACKNOWLEDGES AND AGREES THAT (A) EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS
AGREEMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE
SECOND LIEN ADMINISTRATIVE AGENT OR THE SECOND LIEN LENDERS UNDER THE SECOND
LIEN CREDIT AGREEMENT OR ANY LOAN DOCUMENT, NOR SHALL IT CONSTITUTE A CONTINUING
WAIVER AT ANY TIME, (B) THE SECOND LIEN LENDERS SHALL NOT HAVE ANY OBLIGATION TO
EXTEND THE TERM OF THE FORBEARANCE PERIOD, (C) NOTHING HEREIN SHALL BE DEEMED TO
CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, INCLUDING THE EXISTING
EVENTS OF DEFAULT, AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING HEREIN
SHALL IN ANY WAY PREJUDICE THE RIGHTS AND REMEDIES OF THE SECOND LIEN
ADMINISTRATIVE AGENT OR THE SECOND LIEN LENDERS UNDER THE SECOND LIEN CREDIT
AGREEMENT, ANY LOAN DOCUMENT OR APPLICABLE LAW.  IN ADDITION, THE SECOND LIEN
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO WAIVE ANY CONDITION OR CONDITIONS
SET FORTH IN THIS AGREEMENT, THE SECOND LIEN CREDIT AGREEMENT OR ANY LOAN
DOCUMENT, IN ITS SOLE DISCRETION, AND ANY SUCH WAIVER SHALL NOT PREJUDICE, WAIVE
OR REDUCE ANY OTHER RIGHT OR REMEDY THAT THE SECOND LIEN ADMINISTRATIVE AGENT
MAY HAVE AGAINST ANY LOAN PARTY.


 


SECTION 4.9.                                   SURVIVAL.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS, RELEASES AND WAIVERS MADE BY OR ON BEHALF OF
ANY LOAN PARTY UNDER THIS AGREEMENT SHALL SURVIVE AND CONTINUE AFTER THE
EXPIRATION OR TERMINATION OF THE FORBEARANCE PERIOD.


 


SECTION 4.10.                             NO WAIVER OF RIGHTS. NO WAIVER SHALL
BE DEEMED TO BE MADE BY ANY PARTY HEREUNDER OF ANY OF ITS RIGHTS HEREUNDER
UNLESS THE SAME SHALL BE IN WRITING SIGNED ON BEHALF OF SUCH PARTY.


 


SECTION 4.11.                             GOVERNING LAW.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


 


SECTION 4.12.                             ENTIRE AGREEMENT.  THIS AGREEMENT
(TOGETHER WITH THE FEE LETTER) SETS FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE PARTIES AS TO THE SUBJECT MATTER HEREOF AND MERGES AND SUPERSEDES ALL
PRIOR DISCUSSIONS, AGREEMENTS, AND UNDERTAKINGS OF EVERY KIND AND NATURE AMONG
THEM WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


SECTION 4.13.                             COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR
SEPARATE COUNTERPARTS AND BY FACSIMILE SIGNATURE, AND EACH SUCH COUNTERPART,
WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


 


SECTION 4.14.                             SEVERABILITY OF PROVISIONS; CAPTIONS;
ATTACHMENTS.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW. 
ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR

 

9

--------------------------------------------------------------------------------


 


UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION. THE CAPTIONS TO SECTIONS AND SUBSECTIONS HEREIN ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL BE IGNORED IN INTERPRETING THE PROVISIONS OF THIS
AGREEMENT.  EACH SCHEDULE OR EXHIBIT ATTACHED TO THIS AGREEMENT SHALL BE
INCORPORATED HEREIN AND SHALL BE DEEMED TO BE A PART HEREOF.


 


SECTION 4.15.                             JURY TRIAL WAIVER.  EACH OF THE
UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG THEM, OR ANY OF THEM, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date referenced in the first paragraph of this Agreement.

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

PROSPECT MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A

 

as Second Lien Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Each of the undersigned acknowledges the terms of and consents to the foregoing:

 

 

GUARANTORS:

 

 

 

SIERRA MEDICAL MANAGEMENT, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT HOSPITAL ADVISORY SERVICES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT ADVANTAGE NETWORK, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT HOSPITALS SYSTEM, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ALTA HOLLYWOOD HOSPITALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

PROMED HEALTH CARE ADMINISTRATORS

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PINNACLE HEALTH RESOURCES

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT PHYSICIAN ASSOCIATES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT HEALTH SOURCE MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT PROFESSIONAL CARE MEDICAL GROUP, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

NUESTRA FAMILIA MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

APAC MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROSPECT NWOC MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SIERRA PRIMARY CARE MEDICAL GROUP, A MEDICAL CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

STARCARE MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PEGASUS MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ANTELOPE VALLEY MEDICAL ASSOCIATES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SANTA ANA/TUSTIN PHYSICIANS GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PROMED HEALTH SERVICES COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GENESIS HEALTHCARE OF SOUTHERN CALIFORNIA, INC., A MEDICAL GROUP

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

POMONA VALLEY MEDICAL GROUP, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UPLAND MEDICAL GROUP, A PROFESSIONAL MEDICAL CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DR. TERNER:

 

 

 

 

 

Jacob Y. Terner, M.D.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

OUTSTANDING INDEBTEDNESS

 

As of February 11, 2008:

 

 

 

 

 

 

 

 

Second Lien Term Loan

 

$

50,000,000.00

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

EXISTING EVENTS OF DEFAULT

 

JANUARY 28TH EVENTS OF DEFAULT

 

1.             Failure of the Borrowers to deliver by January 28, 2008 to the
Second Lien Administrative Agent and the Second Lien Lenders the financial
statements and other reports and information required under Section 6.01(a) of
the Second Lien Credit Agreement (Event of Default under Section 8.01(b) of the
Second Lien Credit Agreement)

 

2.             Failure of the Borrowers to deliver by January 28, 2008 to the
Second Lien Administrative Agent and the Second Lien Lenders the accountants
certificate and the Compliance Certificate required under Sections 6.02(a) and
(b) of the Second Lien Credit Agreement (Events of Default under
Section 8.01(b) of the Second Lien Credit Agreement)

 

ANTICIPATED EVENTS OF DEFAULT

 

1.             Failure of the Borrowers to deliver by February 14, 2008 to the
Second Lien Administrative Agent and the Second Lien Lenders the financial
statements and other reports and information required under Section 6.01(b) of
the Second Lien Credit Agreement (Event of Default under Section 8.01(b) of the
Second Lien Credit Agreement)

 

2.             Failure of the Borrowers to deliver by February 14, 2008 to the
Second Lien Administrative Agent and the Second Lien Lenders the Compliance
Certificate required under Sections 6.02(b) of the Second Lien Credit Agreement
(Events of Default under Section 8.01(b) of the Second Lien Credit Agreement)

 

3.             Failure of the Borrowers to comply with the financial covenants
set forth in Sections 7.11(a) and (b) of the Second Lien Credit Agreement
(Events of Default under Section 8.01(b) of the Second Lien Credit Agreement)
for the fiscal year ended September 30, 2007 and for the fiscal quarter ended
December 31, 2007.

 

--------------------------------------------------------------------------------
